Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00294-CV

                                        EX PARTE Wendy FISK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 22, 2013

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On May 3, 2013, Relator filed a petition for writ of habeas corpus. This court has

determined that we do not have jurisdiction over this petition. The petition is DISMISSED

FOR LACK OF JURISDICTION.



                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 11980, styled In the Interest of S.P.E., a Child, pending in the 216th
Judicial District Court, Gillespie County, Texas, the Honorable N. Keith Williams presiding.